Exhibit 10.1

AMENDMENT NO. 2

TO

SERVICES AGREEMENT

This AMENDMENT NO. 2 (the “Amendment”), dated as of February 28, 2009, to the
Services Agreement (the “Original Agreement”) dated as of May 23, 2007, by and
between SPECTRUM GLOBAL FUND ADMINISTRATION, L.L.C., a Delaware limited
liability company (“Company”), on the one hand, and WORLD MONITOR TRUST II –
SERIES D (“Series D”), WORLD MONITOR TRUST II – SERIES E (“Series E”) and WORLD
MONITOR TRUST II – SERIES F (“Series F”), each of which are separate series of
WORLD MONITOR TRUST II, a Delaware statutory trust (“WMT II” and, together with
Series D, Series E and Series F, the “Client”), on the other hand, as amended by
Amendment No. 1 to the Original Agreement dated January 1, 2009.

W I T N E S S E T H :

WHEREAS, the Company and the Client entered into the Original Agreement; and

WHEREAS, the Company and the Client desire to amend the Original Agreement.

NOW, THEREFORE, the parties hereto do hereby agree as follows:

1. Amendment to the Original Agreement. The Company and the Client agree that
Exhibit B to the Original Agreement shall be deleted in its entirety and
replaced with Exhibit B attached hereto.

2. Remainder of Original Agreement. Except as provided in Section 1 hereof, the
Original Agreement remains unchanged and in full force and effect, and each
reference to the Original Agreement and words of similar import in the
Agreement, as amended hereby, shall be a reference to the Original Agreement as
amended hereby and as the same may be further amended, supplemented and
otherwise modified and in effect from time to time.

3. Miscellaneous.

(a) Capitalized Terms. Capitalized terms used but not defined herein shall have
the meaning ascribed to them in the Original Agreement.

(b) Entire Agreement. This Amendment No. 2 constitutes the entire agreement and
understanding of the parties hereto with respect to its subject matter and
supercedes all oral communication and prior writings (except as otherwise
provided herein) with respect thereto.



--------------------------------------------------------------------------------

(c) Amendments. No amendment, modification or waiver in respect of this
Amendment No. 2 will be effective unless in writing (including a writing
evidenced by facsimile transmission) and executed by each of the parties hereto.

(d) Counterparts. This Amendment No. 2 may be executed and delivered in
counterparts (including by facsimile), each of which will be deemed an original.

(e) Headings. The headings used in this Amendment No. 2 are for convenience of
reference only and are not to affect the constructions of or be taken into
consideration in interpreting this Amendment No. 2.

[Remainder of page intentionally left blank]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed for and on behalf of the
undersigned as of the day and year first written above.

 

CLIENT:     WORLD MONITOR TRUST II – SERIES D     COMPANY: By:    Preferred
Investment Solutions Corp., its Managing Owner    

SPECTRUM GLOBAL FUND

ADMINISTRATION, L.L.C.

By:   /s/ Esther E. Goodman     By:   /s/ Carol A. Burke   Name: Esther E.
Goodman       Name: Carol A. Burke  

Title: Senior Executive Vice President and Chief

Operating Officer

      Title: Chief Executive Officer WORLD MONITOR TRUST II – SERIES E      
By:    Preferred Investment Solutions Corp., its Managing Owner       By:   /s/
Esther E. Goodman         Name: Esther E. Goodman        

Title: Senior Executive Vice President and Chief

Operating Officer

      WORLD MONITOR TRUST II – SERIES F       By:    Preferred Investment
Solutions Corp., its Managing Owner       By:   /s/ Esther E. Goodman        
Name: Esther E. Goodman        

Title: Senior Executive Vice President and Chief

Operating Officer

     

 

3



--------------------------------------------------------------------------------

EXHIBIT B: SERVICE FEES AND PAYMENT

Implementation Fee:

None

Administrative Services Fee:

Series D:

0.12% per annum of net assets in managed accounts in the name of Series D

No charge for net assets invested by Series D in any aggregate trading vehicle
for which the Company is paid an administrative services fee

Series E:

0.12% per annum of net assets in managed accounts in the name of Series E

No charge for net assets invested by Series E in any aggregate trading vehicle
for which the Company is paid an administrative services fee

Series F:

0.12% per annum of net assets in managed accounts in the name of Series F

No charge for net assets invested by Series F in any aggregate trading vehicle
for which the Company is paid an administrative services fee